Wallace, J.
At the hearing of this cause all the questions involved were decided adversely to the defendant, for reasons then stated, except the question of the novelty of the invention. An examination of the proofs shows that the devices upon which the defendant mainly relies to negative novelty, and to which the testimony of the experts is principally addressed, have no bearing whatever upon the issue. These are the devices of Siemens referred to in the letter and report of Ool. Abbott. It appears by the proofs that the invention described in the complainant’s patent was conceived by Smith, the inventor, and embodied in a magneto-electric apparatus, in October, 1873. It is not shown that either of the Siemens machines purchased by Col. Abbott in Europe had arrived in this country at that time. While it may be conjectured from the statements of his letter (which by stipulation are made evidence of the facts) that he had received the machines prior to October, there is no proof to this effect.
It only remains, therefore, to consider the rheotomes and the apparatus described in Siemens’ English patent of 1867. It is obvious that neither of these devices contain the invention of Smith. Smith’s invention is an automatic switch for a dynamo-machine for shifting the electric current from one path to another. It is actuated and controlled by the electric current to open and close the connection between the primary circuit and the exterior or working circuit. It is a pivoted and ballasted lever, located between the two circuits, having an armature at the end nearest the primary circuit, and a weight and spring at the other end. The switch, as combined with the dynamo-machine and the primary and exterior circuits, is intended and is efficient to do work which had not theretofore been done by such a machine. The rheotome and the devices of Siemens are *113circuit breakers designed and adapted for different work. In neither is there any necessity for shifting the path of the current from one circuit to another. They show the principle of breaking the current and deflecting it automatically employed by Smith, but the differences in the organization of the apparatus are as radical as the differences in the work for which each is designed.
A decree is ordered for complainant, adjudging the infringement of the second and fifth claims of the patent.